Ludeling, C. J.,
dissenting. In this case I dissent on the grounds, that the sheriff, who had under seizure the property of the plaintiff, had the right to prevent the plaintiff from removing from the place under seizure any of the cotton or corn hanging by the root on the place, whether the plaintiff be regarded as a lessee, as negotiorum gestor, or as a trespasser. If she be regarded as lessee, the rents must be paid before the crops could be removed; if she be negotiorum gestor or a trespasser, all she could demand was the expenses for making the crop.
Under the textual provisions of the Code, the growing crops, hanging by the roots, form part of the realty, and therefore must be recognized as under seizure with the plantation, and under the control of the officer who made the seizure.
Howell, J. I concur in the above dissenting opinion.
Rehearing refused.